 POWER-SEAL CORP.Power-SealCorporationandInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America(UAW). Case7-CA-2303424 September 1985-DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 9 January 1985 Administrative Law JudgeThe General Counsel and the Respondent filed ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, and-conclusions' and to adopt the recommended' Orderas modified.1.We agree with the judge's conclusion that theRespondent's discharge of employees Jackie, Mi-chael, and Scott Pappas violated Section 8(a)(3)and (1) of the Act. UnderWright Line,2the Gener-alCounsel must first make a prima facie showingsufficient to support the inference that protectedconduct was a motivating factor in the employer'sdecision to discharge the employees. The burdenthen shifts to the employer to demonstrate that thesame action would have been taken even in the ab-sence of the protected conduct.The facts, as set forth more fully in the judge'sdecision, are as follows. In 1983, George Vegella,the Respondent's president and owner of 75 per-cent of the Respondent's stock, and Tony Pappas,the Respondent's vice president and owner of 25percent of the Respondent's stock, had various dis-agreements relating to Vegella's attempts to pur-chase Pappas' stock. The alleged discriminateesJackie,Michael, and Scott Pappas are, respectively,the wife and, sons of Tony Pappas. Tony Pappasresigned from the. Respondent on 31 December1983, but his wife and sons remained in the Re-spondent's employ. _iIn the absence of exceptions, we adopt the judge's conclusions thatthe Respondent violated Sec 8(a)(3) and (1) of the Act by dischargingemployees Faye Richards and Debra Verougstraete on 13 January 1984The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2251NLRB 1083 (1980), enfd. 662 F 2d 899 (1st Cir 1981), certdenied 455 U S. 989 (1982), approved inNLRB v Transportation Manage-ment Corp,462 U S 393 (1983)357InDecember _ 1983, certain employees contactedthe Union and an organizing campaign commencedat the Respondent's facility. Shortly thereafter, on13 January 1984, the three Pappases were dis-charged by Vegella..The judge found that, at the time of the dis-charges, Vegella was aware of the union campaign.Further, and critical to his analysis, the judge cred-ited the following testimony. Plant engineer White-foot testified that Vegella told him "that with allthe union talk around, he couldn't take a chance onthe Pappases." Michael Pappas testified that duringhis "exit interview" Vegella told him "he couldn'trisk having us around with all this union businessgoing on." Based on the foregoing, the judge con-cluded that the discharges "were motivated by Ve-'gella'sconviction that the Pappases and theirfriendswould choose to support the Union overthe Company." We agree that the evidence reliedon by the judge constituted a prima facie case thatprotected conduct was a motivating factor in Ve-gella's decision to discharge the Pappases.On brief to the Board, and in its defense,3 theRespondentmaintainsthat the Pappases were dis-charged because the Pappas family was involved ina businessthatwas in competition with the Re-spondent. In accord with the judge, we find nomerit in the Respondent's defense.InMarch 1984, Tony Pappas,- Michael Pappas,JohnWhitefoot, and others started a companycalled Precision Packing. This company is a com-petitor of the Respondent. In its brief, the Re-spondent contends that Precision Packing was"conceived" in July 1983 and became a viable busi-ness on1January 1984, the day after Tony Pappasresigned from Power-Seal. The record evidence iscontrary to the Respondent's position. In July 1983Tony Pappas was negotiating for the purchase ofBland Co., a plastic bag company, which is not incompetition with the Respondent. The negotiationsfor Bland Co. eventually "fell through." It was notuntilMarch 1984-2 monthsafterthe discharge ofthe three Pappases-that Tony and Michael Pappasbegan Precision Packing, the competing company.Because,among other things, the reason on whichthe Respondent purportedly relied `for its decisionto discharge was not shown to have existed at the3At trial and before the judge, the Respondent,in attempting to rebutthe GeneralCounsel's case,advanced various reasons for the discharge ofthe Pappases(I) because of a plant reorganization, (2) becauseof prob-lems with Tony Pappas,(3) because it did not want information"leaked"to Tony Pappas,and (4)because of problems in the shipping departmentThe judge rejected all of the Respondent's defenses On brief to theBoard,the Respondent, in defending its actions, relied on its argumentsconcerning the familial relationshipof TonyPappas to the alleged discn-minatees and the establishmentby TonyPappas of a business that is incompetition with the Respondent276 NLRB No. 36 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime in question, the Respondent has failed to dem-onstrate that it would have taken the same actionin the absence of protected conduct.42.We disagree, in part, with the judge's remedy.Contrary to the judge, we shall require that the,Respondent offer reinstatement to .discriminateesJackie,Michael, and Scott Pappas. The Respond-entmay, however, condition the reinstatement ofMichael - Pappas upon Michael Pappas and TonyPappas divesting themselves of all their interest inPrecision Packing. The Respondent may conditionthe reinstatement of Jackie and Scott Pappas on thedivestiture by Tony Pappas of all his interest inPrecision Packing. The Respondent must pay back-pay from the date of dischargeuntilthe date onwhich Precision Packing began its business oper-ations.Rex Printing Co.,227 NLRB 1144.(1977).ORDERThe National LaborRelationsBoard adopts therecommended Order of , the administrative lawjudge as modified -below and orders that the Re-spondent, Power-Seal Corporation, Warren, Michi-gan, its officers,agents,successors,and assigns, .shall take the action set forth in the Order as modi-_fled.1.Add the following phrase to paragraph 2(a):"to which shall be added"interest."_2. Insert the following as paragraphs 2(b), - (c),(d), and reletter the subsequent paragraphs."(b) Offer to Michael Pappas immediate and fullreinstatement to his former position or, if that posi-tion no longer exists, to a, substantially equivalentposition, without prejudice to his seniority or otherrights and privileges,-'provided, however, that Re-spondent may, ,if -it so desires, condition such offerof reinstatement upon Michael Pappas and . TonyPappas divesting themselves of all ownership inter-ests in Precision Packing, or any other competingenterprise."(c) Offer to Jackie and Scott Pappas immediateand full-reinstatementto their former positions or,if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority -or other rights and privileges, provided,however, that the Respondent may, if it so desires,condition-such offer of reinstatement upon TonyPappas' divesting himself of all ownership, interestsin Precision Packing, or any other competing en-terprise."(d)Make Michael,, Jackie,and Scott, Pappaswhole for any. loss they sustained as a result of thediscrimination "against them,with interest and in4The fact that-the three Pappases,subsequent to their discharge,became involved in a competing business has an effect on the remedy,but not on the violation foundthe manner described in the Board's Decision andOrder, from the date of their unlawful discharge tothe date on which Precision Packing began its busi-ness operations."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEES -POSTED BY ORDER OF THENATIONAL-LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choice-'To. act together for other mutual aid or pro-tectionTo choose notI to engage in any of theseprotected concerted activities.-Accordingly, we give youthese assurances:WE WILL.NOT discharge employees for engagingin unionactivities.--WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of rights guaranteed you by Section 7 of theAct..WE WILL offer Faye Richards and Debra Ver-ougstraete immediate and full reinstatement to theirformer jobs or, if those" jobs are no longer avail-able, to substantially equivalent positions, withoutprejudice -to their seniority or other rights andprivileges, and make them whole for any loss ofearnings and other benefits suffered as a result ofour discriminatingagainst them,with interestthereon computed in accordance with currentBoard policy..-WE WILL offer to Michael Pappas immediate andfull reinstatement to his former position or, if thatposition no longer exists, to a substantially equiva-lent position, without prejudice to his seniority orother rights and privileges, provided, however,thatwe may, if we so desire, condition such offerof reinstatement upon Michael Pappas and TonyPappas divesting themselves of all ownership inter-ests inPrecision Packing, or any .other competingenterprise..WE WILL offer to Jackie and Scott Pappas imme-diate and full reinstatementto their former posi- POWER-SEAL CORPtions or, if those positions no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, pro-vided, however that we may, if we so desire, con-dition such offer of reinstatement upon TonyPappas divesting himself of all ownership interestsin Precision Packing, or any other competing en-terprise. --WE WILL make Jackie, Michael, and ScottPappas whole for any loss they sustained as a resultof the discrimination against them, with interestand in the manner described in the National LaborRelations Board's Decision and Order, from thedate of their unlawful discharge to the date onwhich Precision Packing began its business oper-ations.POWER-SEAL CORPORATIONJoseph P. Canfield, Esq,of Detroit,Michigan, for theGeneral Counsel.Terrence K. Jolly, Esq. (Matheson, Bieneman, Parr, Scholer& Ewald),of Bloomfield Hills, Michigan, for the Re-spondent.Mr. Tony Martini,of Warren, Michigan, for the Charg-ing Party.DECISIONGEORGE F.MCINERNY,Administrative Law Judge.Based on a charge filed on January 19, 1984,by Interna-tionalUnion,United Automobile,Aerospace&Agricul-turalImplementWorkers of America(UAW) (theUnion),the Regional Director for Region 7 of the Na-tional Labor Relations Board issued a complaint on Feb-ruary 3, 1984,alleging that Power-Seal Corporation (Re-spondent or the Company),had violated,and was con-tinuing to violate, the NationalLaborRelationsAct.Thereafter the Respondent filed an answer in which itdenied the commission of any unfair labor practices.Pursuant.to the direction of the Regional Director, ahearingwas held before me at Detroit,Michigan, onJuly 25 and 26, 1984. At that hearing, all parties wererepresented,and had the opportunity to present testimo-ny and documentary evidence, to examine and cross-ex-amine witnesses,and to argue orally.Following the closeof the hearing the Respondent and the General Counselfiled briefs which have been carefully considered.Based on the entire record, and especially upon. myobservations of the witnesses and their demeanor, I makethe followingFINDINGS OF FACT1.JURISDICTIONThe Company is a Michigan corporation having itsprincipal place of business in the city of Warren, Michi-gan, where it is engaged in the manufacture and sale ofpneumatic and hydraulic seals and related products.During the year ending December 31, 1983, the Compa-ny manufactured and sold products valued in excess of359$1 million of which products valued in excess of $50,000were shipped from the Company's plant directly topoints outside the State of Michigan The Company isengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II.THE -LABOR ORGANIZATION INVOLVEDThe parties stipulated and agreed that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe Company, Power-Seal Corporation, was founded12 years before the hearing in this case by its currentpresident,GeorgeVegella,andTony Pappas, whoserved as vice president until December 31, 1983. BothVegella and Pappas worked full time at the Company,the former in the office, and the latter in the plant. Thecorporationwas and isprivately held and, during thetimeof the events which gaveriseto this case, wasowned by Vegella and Pappas in respective shares of 75percent for Vegella and 25 percent for Pappas.In thesummerof ' 1983, Pappas became interested inpurchasing a company identified in the record only as"Bland"which was in the plastic bag, or garbage bag,business.'In connection with these negotiations, TonyPappas asked Vegalla if he ,could use the services of theCompany'saccountantsand attorney. Vegella did notlike thisidea,but told Pappas he could hire whatever at-torneys or accountants he chose.In July or August 1983 Vegella, his attorney, Freder-ick K. Plumb, and Pappas sat down at a luncheon meet-ing to discuss the acquisition of the bag business. Pappastold the others that he was going to pledge his 25-per-cent-stock interest as security to borrow the money tobuy the bagbusiness.Vegella objected to thisas it wasputting the stock of ,this closely held company at risk inanother venture when Pappas should be devoting fulltime to the job at Power-Seal. Vegella indicated in histestimony that he did not think that the purchase of thebag businesswas a good idea.Vegellasuggested as analternative that Pappassell hissharesback to the corporation and offered to purchasethose shares for 20 percent of the value which the Com-pany's accountant had put on the business This appar-ently was not satisfactory, so Vegella and Pappas agreedto wait for a new valuation to be 'made by the account-ant, at whichtimethey wouldcontinueto discuss thesale.InDecember, the accountant came up with a newvalue for thebusiness.In accordance with that, Vegellahad his lawyer, Plumb, draw up an agreement for thesaleof the stock from Pappas to the Company for$225,000; of which 20 percent was to bepaid in cash,and theremaining80 percent at 10-percent interest overiAccording to the testimony of Michael Pappas (Tony's son), JackiePappas(Tony's wife), and Vegella, the bag business was to be operatedinitially byMichael, with Tonycoming in at a later timeBothMichaeland Jackie,along with another Pappas son,Scott, were employees in theCompany'sshipping department. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDa 5-year period. Vegella apparently thought they had adeal, but in the event Pappas rejected the proposal and,without making a counterproposal of his own, indicatedthat he wanted more money. There had been some fur-ther negotiations down to the time of the hearing, butthere had been no agreement up to that point in time.In the meantime it was mutually determined thatPappas would resign his position as vice president, andwould leave his full-time job at the Company December31, 1983.According to the testimony of employees Faye Rich-ards and Debra Verougstraete, they were aware that ne-gotiationswere going on between Pappas and Vegella,although they did not know the details, or even that thenegotiations concerned Pappas' stock interest. In mid-December, Verougstraete, working in shipping with thetwo Pappas sons, Michael and Scott, and Mrs. JackiePappas, approached Richards, who, while she worked asa punch-press operator at a different location in the plantwas friendly with Verougstraete and the Pappases. Ver-ougstraete told Richards that since Tony Pappas wasleaving the employees needed to start a union. She askedRichards if she knew how to organize a-union. Richardsreplied that she knew about the UAW. She called theUAW and was referred to International RepresentativeTony Martini. They set up a meeting for December 21' atthe Union's regional office in Warren, Michigan.Richards, Verougstraete, and an employee named SueRapin attended the meeting on December 21 with Marti-ni.Martini suggested they either hand out union-authori-zation cards in the shop to obtain a showing of support,or the Union would send' the cards out by mail to em-ployees. It was decided that they would use the mailingmethod, and the women at the meeting supplied Martiniwith a company Christmas card list to use for the ad-dresses.Both Richards and Verougstraete agreed that therewas talk about the' Union with other employees bothbefore and after the December 21 meeting. Veroug-straete indicated* further that she' had specifically men-tioned the December 21 meeting to Michael Pappas onthe day before, and he advised her to be sure she knewwhat she was doing. She also. told Scott Pappas thatsome of the employees were going to talk with Martini,but he did not reply.Richards went on vacation the next day, December 22,and returned to work on January 2, 1984. The union au-thorization cards were - apparently mailed out early inJanuary because Richards testified that she received acard in the mail on January 7, 1984, and she signed itand mailed it back to the Union on that same day. Hertestimony on this is corroborated,by the'card itself, bear-,Richards' signature and the date, and the envelope,supplied by the Union, which bears the postmark of Jan-uary 7, 1984.2 Both the card and the envelope were in-troduced into evidence.2Contrary tothe assertion in Respondent's brief,it is possible that thecopy of theexhibit which Respondent's counsel received did not includea copy of theenvelope,but-Ihad the original,and the envelope was in-cludedOn January 9, Richards testified that she was at workat 6:45 in the morning when another employee, identifiedin the record only as "Evelyn," asked Richards if shehad receiveda unioncard. Richards asked Evelyn whatshe was talking about, and the latter "went into a rage"about the Union, saying, among other things, that theplantwould close. Paul King, a foreman and admittedcompany supervisor,as well asGeorge Vegella's son-in-law, was present and within earshot of this conversation.Neither Evelyn nor King appeared as-witnesses to rebutthis testimony.Debra Verougstraete had gone on vacation on Decem-ber 27 and did not returnuntilJanuary 16. On that dayshe signeda union-authorization card and sent it in to theUnion.In the meantime, other events had intervened. Early inJanuary, Vegella continued to withhold about $70,000 inaccumulated profit sharing which was owed to Pappas.Vegella had indicated that Pappas had asked that themoney be held by the Companyuntil_ after the first ofthe year for tax purposes but, as the month of Januarywore on, Pappas engaged the services of a lawyer whowrote Vegella on January 10, 1984, demanding paymentof the profit-sharing money "forthwith" and threateninga lawsuit based on severalissues.About thesame, time,according 'to Vegella, Jackie Pappas spoke to Mrs. Ve-gella.Jackie explained that Tony really needed theprofit-sharing money to complete the transaction on thebag business.Mrs.Vegella asked, her husband to giveTony the money, and he agreed to do so. This all oc-curred on January 13.Also on January 13, according to the testimony ofJohn Whitefoot, he had a conversation with Vegella inthe office3 about 1 p.m. Vegella asked Whitefoot =if heknew that the Union was organizing company employ-ees.Whitefoot had heard about theorganizing, but ad-visedVegella not to take any action about it becausethere were not enough votes to get the Union in. Vegellareplied that he wished he could be as confident aboutthis asWhitefoot was, and the conversation ended. Whi-tefoot later saw the office manager, Rose Ponke,4 re-moving timecards from the rack and assumed the peoplewhose cards were being removed would be discharged.Later that afternoon, Jackie Pappas was summonedintoVegella's office.Vegella said to her that he had-some good news and badnews.The good news was thathe was going to give Tony his profit-sharing money, butthe bad news was that he was going to discharge Jackie,Michael, and Scott Pappas because with the union talkso strong right then, "he couldn't take a chance with us3Whitefoot placed this conversation on January 14, but in all the cir-cumstances it must haveoccurred on January 134 The General Counsel has alleged that Ponke was a supervisor and, ata farewell party held on December22 for TonyPappas, made a remarkto employees,reported by Verougstraete,that if the Union came in, Ve-gellawould shut the Company down Michael Pappas, a witness for theGeneral Counsel,stated that he was somewhat"under the influence" atthe party, that he assumed Rose Ponke was similarly under the influence,and that he thought everybody was just joking and having a good timeUnder these circumstances,I cannot find Ponke's alleged remarks to be athreat to close the plant, or a violation of the law, even if the evidenceconvinced me that she was in fact a supervisor within the meaning of theAct POWER-SEAL CORP-being there." Jackie remonstrated with Vegella, but hereplied that "Michael had so much seniority there thathe couldn't take a chance with us there." When Jackieprotested that she herself did not have much seniority,Vegella merely said that he was sorry and repeated hisstatementPappas family in the plant.When Jackie asked if shecould work until the end of the month, Vegella refused.He then asked Jackie to inform her two stepsons of theirdischarge and, with that, she left the office.In the outer office, Jackie stopped to talk to MargeVegella,George's wife, and a secretarynamedJeanetteMorris both of whom, according to Jackie, were upset.Mrs.Vegella, indeed, was crying, and Jackie tried tocomfort her by telling her that it was "okay," and "don'tworry about it," before leaving the area.Jackie then returned to the shipping department whereshe told Michael and Scott that they were being dis-charged. The testimony of Jackie, Scott, and Michael isconsistent that Jackie told her sons that "they were outof there today." Scott then walked away, and Jackie'then told Michael the reason Vegella had given her forthe actions.Michael in turn said that he was going totalk to Vegella. Jackie did not disagree with this, butwarned him that he should be careful when talking toVegella because' Tony did not have the profit-sharingmoney in his possession -yet, and she did not want to"messitup or cause'problems."Michael then went to see Vegella in the latter's office.Again, the conversation was ostensibly friendly, but Ve-gella repeated that he just couldn't take the risk ofhaving the Pappas family around with"all this unionbusiness going on."Michael told Vegella that he wasmaking a big mistake, but he replied, as before, that hecould not "take the chance."Faye Richards, who did not work in the shipping area,found out about her discharge when she went to get hertimecard at the end, of the day on January 13 and founditwas missing.At that point Paul King, the shop fore-man (and son-in-law of George Vegella), handed her anenvelope containing her final paycheckand aletter iden-tical to those received by Jackie, Michael, and ScottPappas.5 The substance of these letters read as follows:The reorganization of Power Seals manufacturingprocesses and controls which havebeen undertakenas of the first of the year, has brought the light tomany in-efficiencies in our methods. The need to re-evaluate and re-classify many of our jobs has beenevident.Therefore, at the end of your shift today, Januaryf3, 1984, your serviceswill no longerbe requiredby Power Seal Corporation.You may use 'Power Seal as a reference in thefuture if you wish.The letters were addressed to the' individual employees,and all were signed by George Vegella. There was nofurther incidents on January 13, and the discharged em-5Debra Verougstraete was sent an identical-letter of dischargebut, be-.cause she was on vacation,she did not actually receive it until she re-turned tothe Detroit area on January 16, 1984361ployees left the plant without any additional conversa-tion.The principal theme of Respondent's defense, as setout by counsel during the hearing, and reiterated in hisposthearing brief, is that the whole case, as testified to bytheGeneral Counsel's witnesses, is that "the Pappasesare only on this case for anticompetitive reasons toknock Power-Seal out of business." This theory is basedon the fact that Tony Pappas, on leaving Power-Seal, es-tablisheda new company, Precision Packing, Inc.,which, it is undenied,is in the same businessas Power-Seal, and intends to compete directly with Power-Sealfrom a location just a short distance away.The - undisputed evidence further shows that MichaelPappas joined his father as a part owner of PrecisionPacking, Inc. after his discharge by Respondent, and wasworking at Precision Packing at the time of this hearing.Michael testified that his brother Scott was also working,at least ona part-time basis, at Precision at the time ofthe hearing, but thereisno indicationof any participa-tion by Jackie Pappas either as an employee, or in themanagementof Precision.In line with this theory of the case, Respondent chal-lenges the objectivity and credibility of the GeneralCounsel'switnesses,John Whitefoot, Faye Richards, andDebra Verougstraete. These people are not members ofthe Pappas family, but Richards and Verougstraete bothtestified,willingly and without reservation, about theirclose personal friendship with the Pappases. Indeed theyconsidered themselves as "family" to Tony Pappas.6The otherwitness inthis proceeding who was not re-lated to the Pappas family was John Whitefoot, whoserved as Respondent's plant engineeruntil Tony Pappasleft in December 1983, then assumed duties as plant man-ager.Whitefoot testified that he was not happy with hissalary as plantmanager,and in April or May he left Re-spondent's employ, after refusing to come to a newagreementon money whichagreementalso involved aproposal to Whitefoot that he agree not to compete withRespondent.Whitefootthen almostimmediately turnedup as a partial ownerof Precision. At the time he testi-fied here,Whitefoot was still connected with Precision.76Both of these witnesses testified that they did not work for Precisionat the time of this hearing. Respondent has, however,fileda posthearingmotion requesting that the hearing be reopened,and that counsel for Re-spondent be permitted to question Richards and Verougstraete further onthe subject of their employment by Precision in order to establish "thatthe witnesses were testifying to assist the competition and not to protectany. rights underthe Act." Thismotion is denied for the following rea-sons: First there is no allegation in the motion itself that information onthe employment of these witnesses by Precision was unavailable, or couldnot have been learned by Respondent at the time of the hearing, secondRespondent was not unduly or prejudicially restricted in his examinationor cross-examination of Richards or Verougstraete on the subject of theiremployment,or any other subject,and, third,Ihave taken into consider-ation the close "family"relationship between Richards and Verougstraeteand the Pappases in evaluating credibility Indeed,the almost familialnature of this relationship required even more careful analysis than a casewhere witnesses were merely employed by a competing business'Respondent objected toWbitefoot's testimony not only on theground that his departure from Power-Seal and his joining Precisionmade him a part of the pro-Pappas conspiracy against Respondent, but onthe further ground that the RegionalOffice hadnever contacted White-foot,or asked to interview him during the investigation of the case, atContinued 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDLooking at the entire record, there certainly are rea-sons to suspect that many of the facts were manipulatedby Tony Pappas, or his family, Jackie, Michael, andScott, or others who considered themselves like family,Richards and Verougstraete; or a business partner,Whitefoot; with a view to discomfit, embarrass, or evento ruin Vegella and his Company. As I have indicated atthe hearing, I could, and can, understand Respondent'sconcern at these events, and its suspicion that the Unionwas brought onto the scene as the result of the failure toagree on the price for Tony Pappas' stock. However,more than- concern, suspicion, or even understanding isrequired to establish as fact a conspiracy by the Pappasfamily, its friends, and associates, if not to damage Re-spondent, at least to explain its motivations in the dis-charges of the five employees on January 13. Respond-ent's theory must, then, be supported by record evi-dence, as well as by suspicion, or even logic. 8The record evidence in this case tends not to supportRespondent's theory but rather supports the GeneralCounsel's allegationsthat the January 13 discharges wereeffected by Respondent's perception of union activitywithin the shop. I have reached this conclusion from myevaluation of the testimony, and- my careful observationof the witnesses who testified on the issues here.Ifound the testimony of Faye Richards and DebraVerougstraete to be candid and open, and whether theyfelt that Tony Pappas was "family" to them, or whetherthey went to work for Precisionat some timeafter thishearing, their story of their approach to the Union struckme as entirely logical and credible. Moreover, the enve-lope which Faye Richards used to return her card to theUnion's office, postmarked January 7, 1984, firmly cor-roborates the testimony about the onset of union activity.This evidence establishes that there was some activityon behalf of the Union before January 13,-in which Re-spondent and Verougstraete were engaged. That activitycommenced with a conversation between Richards andVerougstraete in which the latter expressed her viewthat they needed a union because Tony Pappas was leav-ing.There is no indication in the reports of this conver-sation that Tony was in any way responsible for the in-terest of these employees in the Union. Rather, the evi-dence shows that Verougstraete and Richards were con-cerned about their own employment conditions afterTony's departure,- and the approach to the Union wasmade, not in furtherance of any scheme of Tony's, but oftheir owninterests.As far as Jackie, Mike, and Scott Pappas were con-cerned, there is no evidence that they engaged in anyunion activity before they were discharged. Debra Ver-times when counsel would have been entitled to be present In regard tothe latter argument,I note that Whitefoot was not named as a witness orparticipant in any allegations of threats to employees,nor in connectionwith the discharges of January 13 There would have been no reason,then, for the RegionalOfficeto have requested to interview him I see noprejudice or lack of due process to Respondent in these circumstancesOn the question of Whitefoot's bias, I have considered his testimony verycarefully, with just that question in my mind, in evaluating his credibility8Although thereis a flaw in Respondent's theory in that Tony Pappaswas not apt to attempt to bung Power-Seal to financial ruin since thatruinwould encompass the estimated$225,000 value of his own Power-Seal stock.ougstraete testified that she toldMike Pappas that shewas going to talk to representatives of the Union, but hedid not participate in that activity. Jackie Pappas alsostated that she had heard about the Union in "mid-De-cember" from other employees. The Pappases, then, didnot engage in any union activities before their dis-charges.The credible evidence here shows, however, thatGeorge Vegella was aware of the union activity in theplant,, and his statements, as reported by Michael andJackie Pappas, and by John Whitefoot, all show that thedischarges of January 13 were motivated by Vegella'sconviction that the Pappases and their friends wouldchoose to support the Union over the Company.In coming to this conclusion, I have carefully ob-served the demeanor of these witnesses, Jackie Pappas,Michael Pappas, John Whitefoot, and George Vegella.All, of course, are vitally interested in the outcome ofthis case. The existence of Precision and the connectionwith its welfare of the Pappases and Whitefoot adds anadditional incentive to exaggerate or even fabricate astory for my benefit. Thus I made every effort to takethese things into account in his- decision.In-sodoing, Ifound the demeanor of Jackie Pappas, Michael Pappas,and John Whitefoot to be candid and open and worthyof belief. Particularly, I credit their mutually corrobora-tive testimony that Vegella had stated that, with all theunion talk around, he could not - take a chance on thePappases and this was the reason they were being dis-charged. Vegella denied that he had said this, and deniedthat union activity had anything to do with the dis-charges.His' own testimony, however, was self-contra-dictory and shifting, leading me to the conclusion thatthe real reason for the discharges was -not contained inthe identical letters given or sent to all of those dis-charged, that they were being let go due to a reorganiza-tion'of Power-Seal's operations. Vegella's own testimonyisclear that there was no reorganization underway, oreven contemplated in January. Vegella admitted asmuch, noting at one point that these letters were nottrue, but avoiding the term "fictional" to describe them.Vegella at another point claimed that the Pappases werefired because of his problems with Tony and the stock,then he shifted, maintaining that there was a lack of co-ordination in shipping, an excessive amount of leave usedby employees, or there was a lot of horseplay, and "inci-dents" of harassment and practical jokes directedagainstsupervisors and Vegella's family.All of these reasons advanced by Vegella may or maynot have been true, but his entire testimony and his de-meanor convinced me that the union activity in the plantconvinced him that he had to get rid of those who, in hisopinion,would exercise their rights to choose or rejectthe Union in a manner contrary to what Vegella took tobe the best interests of Power-Seal. There is no indica-tion here and no clear evidence that Vegella knew aboutthe specific activities of Richards,Verougstraete, oranyone else. Therefore his actions in discharging thePappases, Richards, and Verougstraete were directed, ashe admitted to Jackie and Michael, at their right to exer-cise the rights given them by law. POWER-SEAL CORP.I find, therefore, that the discharges of Jackie, Michaeland Scott Pappas, Faye Richards, and Debra Veroug-straete violate Section 8(a)(1) and (3) of the Act.IV. THE REMEDYHaving found that the Respondent has violated thelaw,- I shall recommend that it cease and desist there-from, and that it take the following affirmative action de-signed toeffectuate the policies of the Act.Havingfound the Respondent violated Section 8(a)(1) and (3) ofthe Act by discharging Faye Richards and Debra Ver-ougstraete, I shall recommend that the Respondent offerthem full reinstatement to the positions from which theywere discharged, or, if such positions no longer exist, tosubstantially equivalent positions, together with backpaycomputed in accordance withF W. WoolworthCo., 90NLRB 289 (1950), to which shall be added interest com-puted in the manner prescribed inFlorida Steel Corp.;231NLRB 651 (1977).9Ihave also found that Respondent has discriminatedagainstJackie,Michael, and Scott Pappas by dischargingthem on January 13, 1982. Their situations with regardto reinstatementdiffer somewhat from those of Richardsand Verougstraete, and less so among themselves. 110Michael Pappas' position is the clearest. He testified,and I believe, that he was employed by Precision Prod-ucts Inc., and. that he was and is a part-owner of thatbusiness.With respect to Michael, I shall recommendthathe not be offered reinstatement by Respondentunless anduntil he divests himself of whatever owner-ship he has in Precision, and severs his employment-,rela-tionship with that company. I shall not in these circum-stances recommend that any backpay be paid to MichaelPappas since it appears that he went to work for Preci-sionimmediately on his discharge by Respondent.With respect to Tony's wife Jackie, and Tony's sonScott,who continues to-live ;in the family home, I will =not recommend their reinstatement unless Tony Pappasdiscontinues his connection with Precision, or under the.same circumstances so long as Precision continues- indirect competition with Power-Seal. Further, I will rec-ommend no backpay for Jackie or Scott because of theirrelationship with Tony Pappas. -SeeRex Printing Co., 227NLRB 1144 (1977);Marshall-MaintenanceCorp.,145NLRB-538 (1963).-9 SeeIsisPlumbing Co,138 NLRB 716 (1962).10 I have considered the status of the Pappases beforetheir dischargeand I find that,at the timethey weredischarged, they enjoyedno specialstatuswhich would leave them outside the protection of Sec 8 of the 'Act At thetime of the discharges,TonyPappas had left the employmentof Respondent and, while he remained a 25-percent stockholder,he wasengaged in negotiationsfor thesale of that stock In these circumstances,'the familial relationshipbetween Jackie,Michael, Scott, and Tony wasthe reasonwhy they wereselected for discriminatory treatment.I cannotfind the existencehere of thekind of special status noted by the Board inFoam Rubber City #2 of Florida,167 NLRB 623See alsoChernn Corp.v.NLRB,349 F 2d 101 (6th Cir 1968);NLRB Y. Caravelle Wood Prod-ucts,466 F 2d 675 (7th Cir. 1977)363 :CONCLUSIONS OF LAW1.Power-Seal Corporation is an employer within themeaning ofSection 2(6) and (7) of the Act.2. InternationalUnion, United Automobile, Aerospace& AgriculturalImplementWorkers of America U.A.W.isa labor organizationwithin the meaning of Section2(5) of the Act.3.The Respondent Power-Seal Corporation has violat-ed Section8(a)(1) and(3) of the Act.On these findings of fact and conclusions of law andon the entirerecord,I issue thefollowing recommend-editORDERThe. Respondent, Power-Seal - Corporation,Warren,Michigan,` its officers,agents,successors,and assigns,shall1.Cease and desist from(a)Discharging its employees in order to discouragetheir participation in the choice of a collective-bargain-ing representative.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.'Take the following affirmative action designed to of--'fectuate the policies of the Act.-(a)Offer Faye Richards and Debra Verougstraete im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions;without prejudice to their seniority or any otherrights or privileges previously enjoyed, and make themwhole-for any loss of earnings and other benefits sufferedas a resultof thediscrimination against them, in themanner set forth,in the remedy section of the decision.(b)Post at itsWarren,-Michigan place of businesscopies of the attached notice marked "Appendix.""Copies of the notice, on forms provided by the RegionalDirector for Region 7, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days iri conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re- 'spondent has taken to comply.'i i If no exceptions are filed as provided by Sec102.46of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrdershall,as provided in Sec.102 48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.12 If thisOrder isenforced by a Judgmentof a UnitedStatesCourt ofAppeals, the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board" shall read"Posted Pursuant to a Judgmentof the United States Courtof AppealsEnforcing an Orderof theNation-al Labor Relations Board." .